Holt, j., dissenting. This action concerns the custody of a little girl approximately three years of age. The divorce is not now an issue. At the time the divorce decree was rendered, this child was less than two years of age. We have frequently announced the rule, involving child care and custody, that the primary consideration must be, and is, the welfare of the child. In the present case, there is no evidence or contention that the young mother is morally unfit to have the care and custocly of this little girl of such tender years, and as I construe our rule, in all such cases, it is that the child’s welfare would he best served in its mother’s care and custody. In one of our most recent cases, Aucoin v. Aucoin, 211 Ark. 205, 200 S. W. 2d 316, where there was evidence tending to show immorality on the part of the mother, yet we there held that the custody of a three-year-old girl should be given to the mother on account of the tender age of the child. In Andrews v. Andrews, 117 Ark. 90, 173 S. W. 850, where the evidence showed the mother to have been guilty of immorality and the husband “a man of good character and able to suitably provide for his child, and to have been without fault in his domestic troubles, ’ ’ however, this court affirmed the action of the lower court in awarding the care and custody of a little girl, 4 years of age, to the mother. We there said: “A sufficient reason here for not taking the child from the mother and delivering it to the father is tender age of the child, wh© is shown to he only four years old.” It will also be noted that at the time the decision was rendered, February 15, 1915, the law, in effect, was that “the father is the natural guardian of his child, and is prima facie entitled to its custody.” At the present time, however, the law provides that “there shall he no preference between the husband and wife as to child custody,” Ark. Stats. 1947, § 51-106. We held in the Andrews case above: (Headnote 2) “The custody of a child of tender years will not be taken from the mother and awarded to the father, although the father secured a divorce for cause on the wife’s part, where the wife and mother was living with her father, who was able to provide for her and the child, and where she was, under the evidence, a suitable guardian for the infant,” and in Wimberly v. Wimberly, 202 Ark. 461, 151 S. W. 2d 87, we held: (Headnote 2) “Where appellant and appellee having a nine-year-old son separated and the evidence showed both were intelligent, earners and of good moral character, and both were capable and able to rear and educate the child, held that during the period of tender years it was to the best interest of the child that its mother should have the custody of it, ’ ’ and in the body of the opinion, said: ‘ ‘ There is nothing in this case from which it can definitely be said that it is to the best interest of the child for the mother to have custody of it, save and except the humanitarian rule which has most generally been adopted by the courts that during the period of tender years the child should be left in the care of the mother. ’ ’ It is my opinion, therefore, that the findings and decree of the Chancellor should not be disturbed and should be affirmed.